DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 24,  paragraph 00126, line 6 the phrase “Belleville springs 1219” should be changed to – Belleville springs 1217- - .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91, recites “the mandrel shaft includes at least one primary bearing pad and at least one wear-resistant element... the bearing housing is coupled with the mandrel shaft via sliding engagement between the at least one primary bearing pad and the at least one primary bearing race, and via sliding engagement between the at least one wear element and the undulating bearing race.”  However, claim 92 depends form claim 82 which recites “ the mandrel shaft and bearing housing are slidingly coupled via a wear-resistant element engaged with an undulating bearing race”.  In claim 92, it is unclear  of the at least one wear element  is the same  wear element recited in claim 82 or a different wear element altogether.  Clarification or correction are required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82,86 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bakke  20040028536.
Referring to claim 82, Bakke discloses a method of drilling using a drill string that includes a mandrel shaft (18) slidingly coupled with a bearing housing (4), the method comprising: rotating the mandrel shaft relative to the bearing housing  (see paragraph 0028, ) wherein the mandrel shaft and bearing housing are slidingly coupled via a wear-resistant element (50) engaged with an undulating bearing race see fig. 7, at 14, ); while rotating the mandrel shaft, laterally moving the mandrel shaft relative to a longitudinal axis of the bearing housing; wherein the lateral movement of the mandrel shaft is induced by sliding the wear-resistant element along the undulating bearing race (due to undulated surface 14, element 18 will have lateral movement).
Referring to claim 86, Bakke discloses the undulating surface ( at 14) is a continuous, sinusoidal undulating surface that induces the mandrel shaft to move laterally, from side-to-side, while rotating and maintaining parallelism with bearing housing

/Allowable Subject Matter
Claims 50-53,59-61,64,66-73,77-78,80-81 are allowed.
Claims 83-85,87-90 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 91 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The closes prior art to Bakke discloses  a mandrel shaft; a bearing housing coupled with the mandrel shaft, wherein the bearing housing is coupled with the mandrel shaft via sliding engagement between at least one wear element and at least one secondary bearing race, wherein the at least one secondary bearing race is an undulating surface.  Bakke   does not disclose wherein the bearing housing is coupled with the mandrel shaft via sliding engagement between at least one primary bearing pad and at least one primary bearing race.  The examiner can find no motivation to combine or modify any references which would not first destroy the primary reference and second, require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672